           Case 3:17-cv-02050-MPS Document 78 Filed 06/11/20 Page 1 of 3




                  CALENDAR AND SETTLEMENT CONFERENCE ORDER

      A settlement conference with the undersigned has been

scheduled in this case for June 23, 2020 via Zoom teleconference.

The parties should plan for the conference to continue through the

remainder of the day.

      I.       PARTIES WITH FULL AUTHORITY MUST ATTEND.         The parties

are hereby ORDERED to be present for the conference.           If a party is

a legal entity, not an individual, a representative of the party

who is fully authorized to decide all matters pertaining to the

case shall be present at the conference.          The court will not hold a

settlement conference without all parties present.

      II.      DISCOVERY.    Prior to the settlement conference, the

parties should have completed the discovery counsel deem necessary

for a productive settlement conference, including initial

disclosures required by Fed. R. Civ. P. 26(a)(1).

      III.     EXCHANGE OF OFFERS AND DEMANDS.        Settlement

conferences are often unproductive unless the parties have

exchanged offers and demands before the conference and made a

serious effort to settle the case on their own.          The parties are

encouraged to commence negotiations prior to the settlement

conference.

      IV.      CONFERENCE MEMORANDA.        Not later than 7 days prior to

the conference, counsel shall email ex parte, confidential


                                        1
        Case 3:17-cv-02050-MPS Document 78 Filed 06/11/20 Page 2 of 3




conference memoranda to Judge Martinez.      Memoranda shall be double

spaced in no less than 12 point font and shall not exceed 12 pages.

The following topics shall be included: (A) a list of the claims

and defenses; (B) the legal elements of the claims and defenses;

(C) the evidence in support of the claims and defenses; (D) a

damages analysis,   including an indication of areas of

disagreement1 among the parties, if any; (E) a discussion of the

strengths and weaknesses of the case; (F) the status of the case,

including the discovery remaining and substantive motions filed or

contemplated; (G) a summary of insurance coverage, including

whether the terms of the policy exclude any parties or claims; (H)

a summary of any outstanding liens, including the lien amount, the

lienholder, and any expected compromises of the lien; (I)

settlement negotiations to date; (J) a discussion of the parties’

incentives and impediments to settlement; and (K) a list of all

those who will participate in the conference, including job titles

if pertinent to the case.    Short exhibits may be appended to the ex

parte memorandum with the court’s permission.       Prior to submission

of ex parte memoranda, counsel shall disclose to opposing counsel a

list of all those who will be attending the conference.


  1 Counsel shall confer regarding the damages analysis to
  eliminate disagreements, particularly in areas that lend
  themselves to arithmetic computation (e.g., back pay, medical
  expenses).


                                     2
           Case 3:17-cv-02050-MPS Document 78 Filed 06/11/20 Page 3 of 3




      V.       DUE DATES REMAIN IN PLACE. Counsel are reminded that

the scheduling of a settlement conference does not affect existing

deadlines.

      SO ORDERED this 11th day of June, 2020 at Hartford,

Connecticut.



                                      _____/s/______________________
                                      Donna F. Martinez
                                      United States Magistrate Judge




                                        3
